FILED
                           NOT FOR PUBLICATION                                DEC 04 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


FRED J. PETERS; EAST WEST TRUCK                  No. 14-56637
AND REPAIR, a business entity,
                                                 D.C. No. 2:13-cv-05595-TJH-OP
              Plaintiffs - Appellees,

  v.                                             MEMORANDUM*

EQUIFAX COMMERICAL
SOLUTIONS, a corporation,

              Defendant - Appellant.


                   Appeal from the United States District Court
                       for the Central District of California
                  Terry J. Hatter, Senior District Judge, Presiding

                         Submitted November 17, 2014**
                              Pasadena, California

Before: W. FLETCHER and BYBEE, Circuit Judges, and SINGLETON, Senior
District Judge.***



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       ***
             The Honorable James K. Singleton, Senior District Judge for the U.S.
District Court for the District of Alaska, sitting by designation.
      The facts and procedural posture of this case are known to the parties, and

we do not repeat them here. Appellant Equifax Commercial Solutions (“ECS”)

appeals the district court’s order remanding appellee Fred Peters’ case for lack of

subject matter jurisdiction. 28 U.S.C. § 1453(c)(1). We affirm.

      ECS argues that it was error for the district court to remand the case to state

court based on the insufficiency of ECS’s allegations regarding the amount in

controversy without first giving ECS an opportunity to respond with additional

evidence. In the alternative, ECS argues that the district court should not have

remanded the case because it possessed federal-question jurisdiction.

      When removing a case based on diversity jurisdiction or the Class Action

Fairness Act, a defendant has the burden of proving, “by a preponderance of

evidence, that the aggregate amount in controversy exceeds the jurisdictional

minimum” of 28 U.S.C. § 1332(a) or § 1332(d)(2), respectively. Rodriguez v.

AT&T Mobility Servs. LLC, 728 F.3d 975, 981 (9th Cir. 2013). ECS did not satisfy

this burden. Its notice of removal contained little more than conclusory assertions

regarding the amount in controversy. “[A] defendant seeking to remove an action

may not offer mere legal conclusions; it must allege the underlying facts

supporting each of the requirements for removal jurisdiction.” Leite v. Crane Co.,

749 F.3d 1117, 1122 (9th Cir. 2014). Although the district court could have asked


                                          2
for and considered additional jurisdictional evidence, no authority required it to do

so before remanding the case to state court.

      Assuming that our jurisdiction under § 1453(c)(1) extends to ECS’s second

claim, we also conclude that the district court did not have federal-question

jurisdiction over this case. Peters’ complaint, as amended, pleaded only state-law

causes of action: a claim under California’s Unfair Competition Law (UCL) and

common-law claims for defamation, false light, and trade libel. ER 79. State-law

causes of action “invoke[] federal-question jurisdiction only if [they] necessarily

raise a stated federal issue, actually disputed and substantial.” Nevada v. Bank of

America Corp., 672 F.3d 661, 674 (9th Cir. 2012) (alteration and internal quotation

marks omitted). Although Peters’ complaint mentions the Fair Credit Reporting

Act several times, his UCL claim does not necessarily raise a federal issue or

depend upon federal law. “[M]ere references by way of example” to federal

statutes or regulations in a state-law cause of action “are not enough to confer

federal-question jurisdiction.” Lippitt v. Raymond James Fin. Servs., Inc., 340

F.3d 1033, 1040–41 (9th Cir. 2003).

      The district court did not err in remanding this case for lack of subject matter

jurisdiction. Its remand order is therefore

      AFFIRMED.


                                          3
4